Lundberg Stratton, J.,
concurring. I agree with the majority decision. I write separately only because I wish to emphasize the proper procedure for challenging the exempt status of a vehicle as prescribed by the Registrar.
“The registrar may determine that certain vehicles shall be exempt from the random selection process. Vehicles which may be exempt may include * * * [vjehicles which are * * * out of service for at least thirty days.” Ohio Adm.Code 4501:1-2-07(F). The Ohio Administrative Code provides that a person may request a hearing to submit proof that his or her vehicle is exempt from the random selection process. Ohio Adm.Code 4501:1-2-08.
In this case, Wright sought to prevent the Registrar from suspending his license by filing a complaint with the court of appeals seeking a writ of prohibition. Instead, Wright should have requested a hearing, an option printed on the suspension notice, where he might have been able to prove that his vehicle *188was exempt from random sampling.1 Regardless of what the ultimate result would have been, a hearing before the Registrar is the more proper forum to challenge the exempt status of a vehicle, as opposed to a writ of prohibition.

. I emphasize the word “might” because it is the Registrar who decides whether the owner has submitted sufficient evidence to prove that his or her vehicle is exempt.